Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2010/0151874 A1) in view of Takeda et al. (US 2015/0043476 A1).
Claims 1 and 5:
Cai discloses a method of signal transmission and reception for a base station in a wireless communication system (See fig. 9, BS communicating in wireless communication system), the method comprising: transmitting, to the terminal, downlink control information (DCI) on the PDCCH (See para 42, “a control message on physical downlink control channel (PDCCH) which may include downlink control information ( DCI) in a plurality of DCI fields arranged in a DCI format”), based on the information, wherein the DCI includes time resource assignment information indicating a time duration of a physical downlink shared channel (PDSCH), frequency resource assignment information, modulation and coding scheme information and redundancy version information for the PDSCH (See par 63, resource block assignment field,  modulation and coding scheme field, redundancy version field); transmitting, to the terminal, data on the PDSCH in the time duration (See para 56-57, SPS resources are released according to the DCI in the PDCCH. PDSCH resources are scheduled in the DCI) based on the time resource assignment information, the frequency resource assignment information, the (See par 63, resource block assignment field,  modulation and coding scheme field, redundancy version field).
Cai doesn’t explicitly disclose transmitting, to a terminal, a message including information for identifying a search space for a physical downlink control channel (PDCCH) on a higher layer signaling.
Takeda discloses transmitting, to a terminal, a message including information for identifying a search space a physical downlink control channel (PDCCH) on a higher layer signaling (See para 67, “when the top OFDM symbol N of an enhanced PDCCH is reported by RRC signaling, it may be estimated that the OFDM symbols up to the OFDM symbol (N-1) immediately preceding that OFDM symbol are allocated to the conventional PDCCH”. Also see paras 54-55 “a user terminal performs blind decoding in search spaces that are defined with VRB indices”. See para 123 “if necessary, the parameters to use in the control algorithm for determining the starting positions of search spaces”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cai with the teachings of Takeda to improve the method disclosed by Cai by including the feature of transmitting a message including information on PDCCH search space. The motivation to combine would have been to let the UE know where to find and decode control information regarding data reception.

Claims 2, 6, 10 and 14:
Cai discloses that the time duration of the PDSCH is associated with a number of symbols (See para 56-57, PDSCH resources are scheduled in the DCI. The examiner takes Official Notice: It’s well understood that the symbol is a function/unit of time axis).

Claims 4, 8, 12 and 16:
Cai discloses a number of bits of the time resource assignment information includes one of at least 1, 2, or 3 (See para 63, resource assignment field. Table 2. It is well understoon that the field would include bit(s)).

Claims 9 and 13:
Cai discloses a method of signal transmission and reception for a terminal in a wireless communication system (See fig. 9, UE communicating in wireless communication system), the method comprising: receiving, from the base station, downlink control information (DCI) on the PDCCH (See para 42, “a control message on physical downlink control channel ( PDCCH) which may include downlink control information ( DCI) in a plurality of DCI fields arranged in a DCI format”) based on the information, wherein the DCI includes time resource assignment information indicating a time duration of a physical downlink shared channel (PDSCH), frequency resource assignment information, modulation and coding scheme information and redundancy version information for the PDSCH (See par 63, resource block assignment field,  modulation and coding scheme field, redundancy version field); receiving, from the base station, data on the PDSCH in the time duration (See para 56-57, SPS resources are released according to the DCI in the PDCCH. PDSCH resources are scheduled in the DCI) based on the time resource assignment information, the frequency resource assignment information, the modulation and coding scheme information and the redundancy version information (See par 63, resource block assignment field,  modulation and coding scheme field, redundancy version field).
With regards to claim 13, a transceiver; and a controller configured to: control the transceiver (See fig. 9, UE).
Cai doesn’t disclose receiving, from a base station, a message including information for identifying a search space a physical downlink control channel (PDCCH) on a higher layer signaling. 
Takeda discloses receiving, from a base station, a message including information for identifying a search space a physical downlink control channel (PDCCH) on a higher layer signaling (See para 67, “when the top OFDM symbol N of an enhanced PDCCH is reported by RRC signaling, it may be estimated that the OFDM symbols up to the OFDM symbol (N-1) immediately preceding that OFDM symbol are allocated to the conventional PDCCH”).
            Claims 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2010/0151874 A1) in view of Takeda et al. (US 2015/0043476 A1) and Jitsukawa et al. (US 2013/030178 A1).
Claims 17, 18, 19 and 20:
Cai in view of Takeda doesn’t disclose that the data is not mapped on resources overlapping with resources allocated for a PDCCH.
Jitsukawa discloses that the data is not mapped on resources overlapping with resources allocated for a PDCCH (See para 78, “the macro base station specifies the position of the RE to which the PDCCH of the picocell is mapped, and performs muting on only a PDSCH RE of the macrocell overlapping the RE”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cai in view of Takeda with the teachings of Jitsukawa to improve the method disclosed by Cai in view of Takeda by including the feature of not mapping data on resources overlapping with resources allocated for a PDCCH. The motivation to combine would have been to reduce the degradation.
Claim 3, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Takeda and Wang et al. US 2016/0192261 A1.
Claim 3, 7, 11 and 15:
Cai in view of Takeda doesn’t disclose receiving, from the terminal, a message including capability information on supporting a reception of PDSCH scheduled based on symbols smaller than a transmission time interval (TTI) of 1 ms.
Wang discloses receiving, from the terminal, a message including capability information on supporting a reception of PDSCH scheduled based on symbols smaller than a transmission time interval (TTI) of 1 ms (See paras 74-75 and 78, UE may support one enhanced capabilities “the ULL capability may refer to the ability to support transmission time interval (TTI) periods around 0.1 ms or less (e.g., 20 us), for example, relative to a conventional 1 ms LTE subframe duration…… one or more devices in the wireless communication network may indicate their support for one or more enhanced capabilities to one or more other devices in the wireless network and vice versa”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cai in view of Takeda with the teachings of Wang to improve the method disclosed by Cai in view of Takeda by including the feature of UE supporting less than 1 ms TTI. The motivation for doing so would have been to optimize communication latency/delays for Ultra Low Latency (ULL) devices.
Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive. With regards to claim 1, on page 2 of the applicant’s remarks, the applicant argues “With respect to the recitation of transmitting information for identifying a search space, a search space is a space in which a terminal attempts blind decoding to receive a PDCCH. This is a different concept from symbols on which a PDCCH is actually received, as taught by previously cited U.S. Publication No. 2015/0043476 to Takeda . 
The examiner respectfully disagrees. The transmission of information for identifying a search space is indeed disclosed by Takeda; see paras 54-55 “a user terminal performs blind decoding in search spaces that are defined with VRB indices”. Also see para 123 “if necessary, the parameters to use in the control algorithm for determining the starting positions of search spaces”. This starting position as disclosed in para 67 is indicated to the UE.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jan et al US 2014/0286277 A1 discloses steps of: transmitting through a physical broadcast channel (PBCH) information with respect to a resource region of a search space that is set inside a physical downlink shared channel (PDSCH) or the enhanced physical downlink control channel (E-PDCCH); and transmitting the downlink control information to a user equipment through the search space. Nakashima et al. US 2015/0131565 A1 discloses transmitting PDCCH in one or more eCCEs.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472